Citation Nr: 0830535	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  02-13 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a left eye 
disability.

2.  Entitlement to service connection for loss of a tooth.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1964 to December 1967.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an October 
2001 rating decision by the Phoenix, Arizona Department of 
Veterans Affairs (VA) Regional Office (RO).  This case was 
before the Board in April 2007 when it was remanded for 
additional development.

In June 2008 (subsequent to the issuance of the April 2008 
supplemental statement of the case (SSOC)), the appellant 
submitted additional evidence without a waiver of RO initial 
consideration.  See 38 C.F.R. § 20.1304 (2007).  Upon review 
of this evidence, the Board finds that while it does contain 
additional argument from the appellant, the evidence itself 
consists of duplicates of evidence previously of record.  
Hence, return of the case to the RO for initial consideration 
of the veteran's additional submission is not necessary.   


FINDINGS OF FACT

1.  In the Board's April 2007 Remand, and in correspondence 
from the Appeals Management Center (AMC) in Washington, DC, 
dated in May 2007 further specific evidence was sought from 
the appellant in connection with his instant claims for 
service connection; he was advised of 38 C.F.R. § 3.158(a), 
which stipulates that ". .where evidence requested in 
connection with an original claim . . . .is not furnished 
within 1 year of the request, the claim will be considered 
abandoned."

2.  The appellant failed to respond to the requests for 
further evidence essential for proper determinations on the 
matters at hand within one year.


CONCLUSION OF LAW

By not responding to the requests of the Board and the AMC 
for information and evidence necessary to make a decision on 
the merits of his appeal within one year, the appellant has 
abandoned his claims.  38 U.S.C.A. §§ 5107, 7105(d)(5) (West 
2002 & Supp. 2008); 38 C.F.R. § 3.158 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claims and the requirements therein appear to have been met.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (including as amended effective May 30, 2008, 
73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran was provided VCAA notice by letter in October 
2001, prior to the initial adjudication of the claim that 
same month.  The letter explained the evidence necessary to 
substantiate his claim, the evidence VA was responsible for 
providing, and the evidence he was responsible for providing.  
By letter in March 2006, he was advised of the criteria for 
rating a left eye disability and loss of a tooth and those 
governing effective dates of awards.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490-91 (2006).  He has had ample 
opportunity to respond/supplement the record.  Neither the 
veteran nor his representative alleges that notice has been 
less than adequate.

Regarding VA's duty to assist, the RO has obtained the 
appellant's service treatment records as well as records of 
his post-service medical treatment.  As explained below, 
further pertinent evidence appears to be outstanding.  
However, such evidence may not be obtained without the 
appellant's cooperation.  (The RO attempted further 
development, and initiated such by requesting records or a 
release from the appellant for additional private treatment 
records.  However, neither the veteran nor his representative 
responded to such inquiry within one year, and further 
development could not proceed without their cooperation.)  
Given the circumstances, VA has met its assistance 
obligations.  No further assistance is required.

Factual Background, Legal Criteria, and Analysis

Historically, in April 2007 the Board remanded the 
appellant's claims to the RO with the directive that the RO 
request from the veteran an authorization form for release of 
treatment records from Van Nuys Community Hospital.  In this 
regard, he was to be reminded of the provisions of 38 C.F.R. 
§ 3.158(a). 

Pursuant to the remand order, the AMC sent the appellant a 
letter in May 2007 and specifically asked him to provide the 
RO with a signed VA Form 21-4142, Authorization and Consent, 
to enable the RO to obtain his medical records from Van Nuys 
Community Hospital.  He was also informed that ". .where 
evidence requested in connection with an original claim . . . 
.is not furnished within 1 year of the request, the claim 
will be considered abandoned.  After the expiration of 1 
year, further action will not be taken unless a new claim is 
received."  The letter was mailed to the appellant's current 
address of record; the correspondence was not returned to the 
AMC as undeliverable.  In addition, a copy of the letter was 
sent to the appellant's representative; this correspondence 
was not returned to the RO as undeliverable.  Neither the 
appellant nor his representative responded within one year of 
the May 2007 letter.  In June 2008, the veteran submitted a 
release for the requested records.  However, this release was 
received more than one year after the AMC's request.

Where evidence requested in connection with an original 
claim, a claim for increase or to reopen or for the purpose 
of determining continued entitlement is not furnished within 
one year after the date of request, the claim will be 
considered abandoned.  After the expiration of one year, 
further action will not be taken unless a new claim is 
received.  38 C.F.R. § 3.158(a).

The facts of this case are clear.  The appellant failed to 
respond to a request for information essential for the proper 
adjudication of his claims within one year.  The request for 
information was made at his known address.  The controlling 
regulation in these circumstances, 38 C.F.R. § 3.158(a), is 
unambiguous, and mandates that the claims will be dismissed.  
See also Hyson v. Brown, 5 Vet. App. 262 (1993) (while the VA 
does have a duty to assist the appellant in the development 
of a claim, that duty is not limitless).

In light of the abandonment of the appeal, there remains no 
allegation of error of fact or law for appellate 
consideration.  Under 38 U.S.C.A. § 7105(d)(5), the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.


ORDER

The appeals to establish entitlement to service connection 
for a left eye disability and loss of a tooth are dismissed.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


